DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group I, claims 11-24 and 28-30 in the reply filed on 3/23/22 is acknowledged.  The traversal is on the ground(s) that:
In the instant case, the Examiner asserts that Group I is classified in H01L 23/315 (i.e. “related to “Encapsulations, e.g., encapsulating layers, coatings {e.g., for protection} with “the encapsulation having a cavity”) and Group II is classified in H01L 23/28 (i.e. “related to “Encapsulations, e.g., encapsulating layers, coatings {e.g., for protection}”). It is unclear what aspect of the claims the Examiner is relying on to differentiate between the classifications. (See Remarks at page 10)

This is not found persuasive because:
The Group I claims recite “the recess region defined by a sidewall of the central part, a sidewall of the edge part, and a portion of a top surface of the conductive line”.  These limitations indicate the sidewalls of the encapsulation form a part of the recess region.  Thus, the classification H01L 23/315 of “the encapsulation having a cavity”.
The Group II claims recite “a recess region between the central part and the edge part…a bottom surface of the recess region is lower the top surface of the lower substrate”.  These limitations do not indicate the encapsulation forms any part of the recess region.  The recess region that is between the central part and the edge part can be any recess in the lower substrate such as any via or trench in the lower substrate.  Thus, the Group II claims require searching a different subclass such as H01L 23/28 and/or different search strategies/queries to uncover prior art where the recess is any via or trench in the lower substrate (e.g. a recess such as an interconnection via or trench).
Furthermore, the limitation in Group I that “the recess region defined by a sidewall of the central part, a sidewall of the edge part, and a portion of a top surface of the conductive line” is distinct from the limitation in Group II that “a bottom surface of the recess region is lower the top surface of the lower substrate”.  These distinct limitations require a different field of search because different search strategies or search queries need to applied, -i.e. different keywords need to be searched.

Applicant’s further submit:
Furthermore, though H01L 23/315 is a subclassification of H01L 23/28, Applicants respectfully submitted that the Examiner has not set forth any particular evidence in the record supporting the stated conclusion of the serious burden and different searches and that the search and examination of all the claims may be made without serious burden, particularly in view of the overlapping subject matter of claim 26 (of Group II) and claim 11 (of Group I).  (See Remarks at page 10)


In response to Applicant’s arguments regarding claim 26, similar arguments above apply here.  While the recess exposes a conductive line, the encapsulation does not form any part of the recess region.  The recess can be any via or trench in the lower substrate (e.g. an interconnection via or trench) that exposes a conductive line (e.g. metal trace) in the lower substrate.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/23/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 28, the limitation “a plurality of chip stacks on the interposer substrate and isolated from direct contact with each other in a first direction parallel to a top surface of the lower substrate, the first semiconductor chip between the plurality of chip stacks” is indefinite because grammatically, words seems to be missing that are needed improve clarity in the claim language.  For example, -wherein the first semiconductor chip is disposed between the plurality of chip stacks--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11, 12, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihara et al. US Publication No. 2017/0047266 A1.

Ihara anticipates:
11.  A semiconductor package, comprising (see fig. 1 annotated below): 
	a lower substrate (10) including a conductive line (12b); 
	a first semiconductor chip (20) on the lower substrate; 
	an under-fill layer (41) between the first semiconductor chip and the lower substrate, the under-fill layer including 
	a central part (e.g. 41 below 20) below the first semiconductor chip, and
	an edge part (e.g. 41 between bumps 70) isolated from direct contact with the central part in a first direction parallel to a top surface of the lower substrate; and 
	a recess region (e.g. recess occupied by first bump 70 closest to 50) between the central part and the edge part, the recess region defined by a sidewall of the central part (e.g. 41 below 20), a sidewall of the edge part (e.g. 41 between bumps 70), and a portion of a top surface of the conductive line (12b).  See Ihara at para. [0001] – [0107], figs. 1-19.


    PNG
    media_image1.png
    382
    692
    media_image1.png
    Greyscale


12.  The semiconductor package of claim 11, wherein 
	the central part of the under-fill layer (e.g. 41 below 20) fills a space between the lower substrate (10) and the first semiconductor chip (20), and 
	the recess region (e.g. recess occupied by first bump 70 closest to 50) of the under-fill layer is adjacent to a side of the first semiconductor chip (50), fig. 1.

15.  The semiconductor package of claim 11, wherein a height of the sidewall of the central part (e.g. 41 below 20) is greater than a height of the sidewall of the edge part (e.g. 41 between bumps 70), fig. 1.

17.  The semiconductor package of claim 11, wherein (see fig. 2B)
	the sidewall of the central part (e.g. 41 below 20) is a first sidewall (e.g. right sidewall of 41) of the central part, 
	the edge part (e.g. 41 between bumps 70) includes a first edge part (e.g. left edge of 41 on right side of fig. 1) adjacent to the first sidewall of the central part and a second edge part (e.g. right edge of 41 on left side of fig. 41) isolated from direct contact with a second sidewall (e.g. left sidewall of 41 below 20) of the central part in the first direction, and 
	the recess region (recess occupied by first bump 70 closest to 50) includes a first recess region (e.g. 70 on right side of fig. 1) defined by the first sidewall of the central part (e.g. right sidewall of 41 below 20) and a third sidewall of the first edge part (e.g. right edge of 41 on right side of fig. 1) and a second recess region (e.g.  70 on left side of fig. 1) defined by the second sidewall of the central part (e.g. left sidewall of 41 below 20) and a fourth sidewall of the second edge part (e.g. left edge of 41 on left side of fig. 1).

18.  The semiconductor package of claim 17, wherein each of the first and second recess regions (e.g. recess regions occupied by bumps 70 on left and right sides of fig. 1)  exposes a corresponding top surface of the conductive line (12b).


Claim(s) 11-13, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machida, US Publication No. 2007/0045867 A1.

Machida anticipates:
11.  A semiconductor package, comprising (see fig. 2B): 
	a lower substrate (33+9; see layer 9 labeled in fig. 1) including a conductive line (41); 
	a first semiconductor chip (35) on the lower substrate; 
	an under-fill layer (37/37a) between the first semiconductor chip and the lower substrate, the under-fill layer including 
	a central part (37) below the first semiconductor chip, and
	an edge part (37a) isolated from direct contact with the central part in a first direction parallel to a top surface of the lower substrate; and 
	a recess region (39) between the central part and the edge part, the recess region defined by a sidewall of the central part (37), a sidewall of the edge part (37a), and a portion of a top surface of the conductive line (41).  See Machida at para. [0001] – [0033], figs. 1-5.

12.  The semiconductor package of claim 11, wherein 
	the central part (37) of the under-fill layer fills a space between the lower substrate (33+9) and the first semiconductor chip (35), and 
	the recess region (39) of the under-fill layer is adjacent to a side of the first semiconductor chip (35), fig. 2B.

13.  The semiconductor package of claim 11, wherein a width in the first direction of the recess region (39) is less than a width in the first direction of the conductive line (41), fig. 2B.

15.  The semiconductor package of claim 11, wherein a height of the sidewall of the central part (e.g. 37 including inclined sidewalls) is greater than a height of the sidewall of the edge part (37a), fig. 2B.

17.  The semiconductor package of claim 11, wherein (see fig. 2B)
	the sidewall of the central part (37) is a first sidewall (e.g. right sidewall of 37) of the central part, 
	the edge part (37a) includes a first edge part (e.g. left edge of 37a on right side of fig. 2B) adjacent to the first sidewall of the central part (37) and a second edge part (e.g. right edge of 37a on left side of fig. 2B) isolated from direct contact with a second sidewall (e.g. left sidewall of 37) of the central part in the first direction, and 
	the recess region (39) includes a first recess region (e.g. 39 on right side of fig. 2B) defined by the first sidewall of the central part (e.g. right sidewall of 37) and a third sidewall of the first edge part (e.g. right edge of 37a on right side of fig. 2B) and a second recess region (e.g. 39 on left side of fig. 2B) defined by the second sidewall of the central part (e.g. left sidewall of 37) and a fourth sidewall of the second edge part (e.g. left edge of 37a on left side of fig. 2B).

18.  The semiconductor package of claim 17, wherein each of the first and second recess regions (39 on left and right sides of fig. 2B) exposes a corresponding top surface of the conductive line (41).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida, as applied to claim 11 above.

Regarding claim 14:
	Machida teaches all the limitations of claim 11 above, but is silent a width in the first direction of the recess region is in a range of 10 µm to 500 µm.
	However, absent any disclosure by the Applicant that “a width in the first direction of the recess region is in a range of 10 µm to 500 µm” is critical or provides for unexpected results, such a thickness can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Machida.
	
Regarding claim 16:
	Machida does not expressly teach wherein a minimum width in the first direction between the sidewall of the central part and a sidewall of the first semiconductor chip is in a range of 120 µm to 500 µm.
	However, absent any disclosure by the Applicant that “a minimum width in the first direction between the sidewall of the central part and a sidewall of the first semiconductor chip is in a range of 120 µm to 500 µm” is critical or provides for unexpected results, such a thickness can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Machida.

Regarding claims 14 and 16:
	See MPEP § 2144.05, Obviousness of Ranges:
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  (Emphasis added.)
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida, as applied to claim 11 above, in further view of  Ito et al., US Publication No. 2013/0137216 A1.

Regarding claims 19-22:
Machida teaches all the limitations of claim 11 above, but does not expressly teach a semiconductor package with an interposer substrate and a plurality of second semiconductor chips.
Referring to MPEP 2143, Examples of Basic Requirements of a Prima Facie Case of Obviousness, (I)(B):  Simple Substitution of One Known Element for Another To Obtain Predictable Results.  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007):
The prior art, Machida, contains a device which differed from the claimed device by the substitution of a semiconductor package with one semiconductor chip with a semiconductor package with an interposer substrate and a plurality of second semiconductor chips.
However, a semiconductor package with an interposer substrate and a plurality of second semiconductor chips is known in the art.

For example, Ito teaches limitations from claims 19-22:
	(see fig. 19; also see figs. 20-24) an interposer substrate (240) between the lower substrate (11) and the first semiconductor chip (230), 
	wherein a bottom surface of the interposer substrate (240) is in contact with a top surface of the under-fill layer (labeled 14 in fig. 20),  
	wherein the first semiconductor chip (230) is on a top surface of the interposer substrate (240);
	a plurality of second semiconductor chips (210) on the top surface of the interposer substrate,
	wherein the plurality of second semiconductor chips (210; e.g. memory chips) are of a different type from the first semiconductor chip (230; e.g. logic chip);
	a plurality of bumps (e.g. bumps directly above 22) between the lower substrate (11) and the interposer substrate (240), the bumps electrically connecting the lower substrate to the interposer substrate;
	an additional under-fill layer (e.g.  labeled 16 in fig. 21) between the interposer substrate (240) and the first semiconductor chip (230) and between the interposer substrate (240) and a lowermost one of the plurality of second semiconductor chips (210);
	a molding layer (150 on the interposer substrate, the molding layer covering the first semiconductor chip and the second semiconductor chips.  See Ito at para. [0240] – [0253]. 

One of ordinary skill in the art could have substituted Machida’s one semiconductor chip stack for Ito’s interposer substrate and stack of second semiconductor chips and the results of the substitution would have been predictable.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Machida with the teachings of Ito because a “higher level of functionality” can be achieved by integrating logic chips with memory chips.  See Ito at para. [0232], [0243], also see para. [0004] – [0005].


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida in view of Ito, as applied to claim 11 above, in further view of Pan et al., US Patent No. 10,504,824.

Regarding claim 23:
Machida and Ito teach all the limitations of claims 11 and 19 above, and Ito further teaches:
(see fig. 10) wherein the chip stack includes a plurality of stacked second semiconductor chips (210), 	
wherein the plurality of stacked second semiconductor chips (210; e.g. memory chips) are of a different type from the first semiconductor chip (230; e.g. logic chip).
	Machida and Ito do not expressly teach ”a chip stack on the first semiconductor chip”
	In an analogous art, Pan, fig. 16, teaches forming a chip stack on a first semiconductor chip (e.g. “The integrated circuit devices 50C may be...other stacked devices with a large vertical height.”; and see “logic chips” at col 2, ln 26–43).  See Pan at col 11-13; 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Machida and Ito with the teachings of Pan because vertically stacking the first semiconductor chips enables 3D integration, in comparison to the conventional 2D integration where integrated components essentially occupy on the surface of the semiconductor wafer.  See Pan at col 1, ln 1–26. 


	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida, as applied to claim 1 above, in view of Yeh et al., US Patent No. 9,899,305.

	Regarding claim 24:
	Machida teaches all the limitation of claim 11 above, but does not expressly teach:
	a stiffener on the lower substrate and adjacent to a side of the first semiconductor chip, 	wherein the stiffener is isolated from direct contact, in the first direction, with the edge part of the under-fill layer.
	
	In an analogous art, Yeh teaches:
	(see fig. 1) a stiffener (2) on a lower substrate (20) and adjacent to a side of a first semiconductor chip (10), 	
	wherein the stiffener (2) is isolated from direct contact, in the first direction, with the edge part of the under-fill layer (74).  See Yeh at col 4, ln 1–37. 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Machida with the teachings of Yeh because “One purpose of the front side stiffener 2 is to constrain the substrate 20 in order to prevent its warpage or other movement relative to the semiconductor structure 30, which may be caused by thermal cycling during package assembly, reliability testing, or field operation.”  See Yeh at col 4, ln 20–37.


	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara, as applied to claim 1 above, in view of Yeh et al., US Patent No. 9,899,305.

	Regarding claim 24:
	Ihara teaches all the limitation of claim 11 above, but does not expressly teach:
	a stiffener on the lower substrate and adjacent to a side of the first semiconductor chip, 	wherein the stiffener is isolated from direct contact, in the first direction, with the edge part of the under-fill layer.
	
	In an analogous art, Yeh teaches:
	(see fig. 1) a stiffener (2) on a lower substrate (20) and adjacent to a side of a first semiconductor chip (10), 	
	wherein the stiffener (2) is isolated from direct contact, in the first direction, with the edge part of the under-fill layer (74).  See Yeh at col 4, ln 1–37. 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ihara with the teachings of Yeh because “One purpose of the front side stiffener 2 is to constrain the substrate 20 in order to prevent its warpage or other movement relative to the semiconductor structure 30, which may be caused by thermal cycling during package assembly, reliability testing, or field operation.”  See Yeh at col 4, ln 20–37.


Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida, US Publication No. 2007/0045867 A1 in view of Ito et al., US Publication No. 2013/0137216 A1 and Pan et al., US Patent No. 10,504,824.

Regarding claim 28:
Machida and Ito teach the limitations of claim 28 as applied to claims 1, 19 and 21 above.
Ito, in fig.19, teaches a logic ship (230) and a memory chip stack (210) formed on the right side of the logic chip.  Ito does not expressly teach an additional memory chip stack on the left side of the logic chips such that there are a plurality of chip stacks or specifically:
	“a plurality of chip stacks on the interposer substrate and isolated from direct contact with each other in a first direction parallel to a top surface of the lower substrate, the first semiconductor chip between the plurality of chip stacks”.
	In an analogous art, Pan, fig. 3A, teaches forming a memory chip (50B) on both the left side and right side of the logic chip (50A).  See Pan at col 4, ln 48–67, col 5, ln 1–67, col 6, ln 1–10.  
	Based on the teachings of Pan, it would have been obvious to one of ordinary skill in the art to modify the teachings of Machida and Ito to form an additional memory chips to the left side of the logic chip such that:
	(see Ito’s fig. 19) “a plurality of chip stacks on the interposer substrate (e.g. memory 210 on right side of 230; and modified as taught by Pan to add an additional memory 210 on left side of 230) and isolated from direct contact with each other in a first direction parallel to a top surface of the lower substrate (11), the first semiconductor chip (230, logic) between the plurality of chip stacks (e.g. memory 210 on right side; and add an additional memory 210 on left side)”.

	Regarding claim 29:
	It would have been obvious to one of ordinary skill in the art to form “a height of the sidewall of the central part is 60% to 88% of a maximum height of the central part” because Machida, in fig.  2B, teaches the sidewall of 37 has an incline portion that decreases from the maximum height directly adjacent the chip (350.  A position on the incline portion at a height 60% to 88% of a maximum height of the central part teaches the limitation.
	Also see MPEP § 2144.05, Obviousness of Ranges:
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  (Emphasis added.)
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

	Ito and Pan further taches:
30.  The semiconductor package of claim 28, wherein (see Ito’s fig. 19) 
	each of the plurality of chip stacks includes a plurality of stacked second semiconductor chips (e.g. memory 210 on right side of 230; and modified as taught by Pan to add an additional memory 210 on left side of 230), and 
	the plurality of stacked second semiconductor chips are of a different type from the first semiconductor chip (230, logic).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Machida and Ito with the teachings of Pan because integrating logic devices with memory devices enables forming a package where the integrated circuit devices have multiple functions to created a system-on-chip (SoC).  See Pan at col 5, ln 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
23 May 2022